


CURTISS-WRIGHT CORPORATION
RETIREMENT PLAN
As Amended and Restated effective January 1, 2010
EIGHTH INSTRUMENT OF AMENDMENT
Recitals:
1.
Curtiss-Wright Corporation (the “Company”) has heretofore adopted the
Curtiss‑Wright Corporation Retirement Plan (the “Plan”) and has caused the Plan
to be amended and restated in its entirety effective as of January 1, 2010.

2.
The Plan consists of two separate components: the EMD Component, which applies
to eligible employees of Curtiss-Wright Electro-Mechanical Corporation as
provided in the EMD appendix to the Plan, and the CWC Component, which applies
to other employees eligible to participate in the Plan (the “CWC Component”).

3.
Subsequent to the most recent amendment and restatement of the Plan, the Company
has decided to amend the CWC and EMD Components for the following reasons:

a.
To address recent guidance from the Internal Revenue Service regarding the
definition of “Spouse” in light of the U.S. Supreme Court decision in United
States v. Windsor;

b.
To amend the CWC Component to clarify the timing of the inclusion of bonuses in
“Compensation” taken into account under the Plan, and

c.
To amend the CWC Component to provide that payment of pre-retirement death
benefits to multiple designated beneficiaries may be made only in the form of a
lump sum payment.

4.
Articles 12.01 and 12.02 of the CWC Component permit the Company to amend the
CWC Component, by written resolution, at any time and from time to time.

5.
Article 11.02(b) of the CWC Component authorizes the Curtiss-Wright Corporation
Administrative Committee to adopt certain CWC Component amendments on behalf of
the Company.

6.
Section 18.A of the EMD Component permits the Company, acting by written
resolution of its Board of Directors (the “Board”) or a duly authorized delegate
of the Board, to amend the EMD Component at any time and from time to time.

7.
Section 12.B.2 of the EMD Component authorizes the Administrative Committee to
adopt certain EMD Component amendments on behalf of the Company.


1

--------------------------------------------------------------------------------




Amendment:
For the reasons set forth in the Recitals to this Instrument of Amendment, the
Plan is hereby amended in the following respects:
CWC Component
The CWC Component is amended as follows:
1.    The second paragraph of Article 1.12 (“‘Compensation’”) is amended in its
entirety to
read as follows:
Compensation shall include only that Compensation which is actually paid to the
Participant during the applicable period, provided, however, payments under the
Company’s cash based incentive compensation plans and for accrued vacation pay
shall be taken into account in the periods to which such payments relate and
payments under the Company’s bonus plans for Participants who have terminated
Service prior to receipt of such payments shall be taken into account only in
the last calendar month of the period to which such payments relate provided
that the Participant does not terminate Service prior to the last business day
of such calendar month. Except as provided elsewhere in this Plan, the
applicable period shall be the Plan Year. Effective January 1, 2009,
Compensation shall also include “differential wage payments” pursuant to the
Heroes Earnings Assistance and Relief Tax Act of 2008.
The provisions of this item 1 are intended as a clarification of existing Plan
provisions and have no specific effective date.
2.
Effective June 26, 2013, Article 1.39 (“‘Spouse’”) is amended in its entirety to
read as follows:

1.39
“Spouse” means the individual to whom the Participant is lawfully married
(whether of the same or opposite sex), and any former Spouse to the extent
provided under a qualified domestic relations order as described in Section
414(p) of the Code (“QDRO”). On and after June 26, 2013, and on and before
September 15, 2013, the determination of the legal status of the Participant’s
marriage shall be made in accordance with the laws of the jurisdiction in which
the Participant maintains his legal residence. Effective September 16, 2013, the
determination of the legal status of the Participant’s marriage shall be made in
accordance with the laws of the jurisdiction in which the marriage ceremony was
performed, regardless of whether the laws of the jurisdiction in which the
Participant maintains his legal residence recognize the marriage as valid. No
individual, whether of the same or opposite sex, shall be a Participant’s Spouse
on account of the fact that such individual has entered into a domestic
partnership, civil union or other formal or informal relationship with the
Participant that is not denominated as a legal marriage under the laws of a
jurisdiction, even if those laws provide similar rights, protections and
benefits to persons in those relationships as they do to married persons. In all
cases, the marriage must be


2

--------------------------------------------------------------------------------




recognized for purposes of the Code’s provisions applicable to qualified plans
pursuant to regulatory guidance issued thereunder. The Administrative Committee
may require the Participant and/or Spouse to submit evidence to prove such legal
relationship.
3.
Effective January 1, 2014, Article 4.06(c) is amended in its entirety to read as
follows:

(c)
Subject to the spousal consent requirements of Article 8.01 of the Plan, the
Participant may, by written designation filed with the Administrative Committee,
designate one Beneficiary to receive payment under this Article 4 and may
rescind or change any such designation. In the event that a Participant has
designated more than one Beneficiary to receive payment under this Article 4 and
no election described in Article 4.06(b) has been made, payment of the
Participant’s Cash Balance Account shall be made in a lump sum to the
Beneficiaries in the proportion that the annuity described in Article 4.06(a)
would have been paid to such Beneficiaries.

4.
Effective January 1, 2014, Article 8.01 (“Pre-Retirement Death Benefit”) is
amended by adding the following paragraph (f) to read as follows:

(f)
Notwithstanding paragraphs (a) and (b) above, in the event that a Participant
has designated more than one Beneficiary to receive a pre-retirement death
benefit, a lump sum payment of Actuarial Equivalent value shall be paid to the
Beneficiaries, without their consent, in lieu of the monthly benefit in the
proportion that such monthly benefit would have been paid to such Beneficiaries.

EMD Component
The EMD Component is amended as follows:
Effective June 26, 2013, Section 1.43 (“‘Spouse’”) is amended in its entirety to
read as follows:
43.
“Spouse” means the individual to whom the Participant is lawfully married
(whether of the same or opposite sex), and any former Spouse to the extent
provided under a qualified domestic relations order as described in Section
414(p) of the Code. On and after June 26, 2013, and on and before September 15,
2013, the determination of the legal status of the Participant’s marriage shall
be made in accordance with the laws of the jurisdiction in which the Participant
maintains his legal residence. Effective September 16, 2013, the determination
of the legal status of the Participant’s marriage shall be made in accordance
with the laws of the jurisdiction in which the marriage ceremony was performed,
regardless of whether the laws of the jurisdiction in which the Participant
maintains his legal residence recognize the marriage as valid. No individual,
whether of the same or opposite sex, shall be a Participant’s Spouse on account
of the fact that such individual has entered into a domestic partnership, civil
union or other formal or informal relationship with the Participant that is not
denominated as a legal marriage under the laws of a jurisdiction, even if those


3

--------------------------------------------------------------------------------




laws provide similar rights, protections and benefits to persons in those
relationships as they do to married persons. In all cases, the marriage must be
recognized for purposes of the Code’s provisions applicable to qualified plans
pursuant to regulatory guidance issued thereunder. The Administrative Committee
may require the Participant and/or Spouse to submit evidence to prove such legal
relationship.
Except to the extent amended by this Instrument of Amendment, the Plan shall
remain in full force and effect.
IN WITNESS WHEREOF, this amendment has been executed on this ____ day of
__________________, 2014.


    
 
 
Curtiss-Wright Corporation
 
 
 
Administrative Committee
 
 
 
 
 
By:
 
 
 
 
 
 
 
Date:
 
 
 


4